 170DECISIONSOF NATIONALLABOR RELATIONS BOARDParamount Plastic Fabricators,Inc.andSheet MetalWorkers'International AssociationLocal 170. Case21-CA-9315April 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn December 30, 1970, Trial Examiner James R.Hemingway issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment in the absence of an answer to thecomplaint. The Trial Examiner found on the pleadingsthat the Respondent had engaged in and was engagingin certain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended. TheTrial Examiner recommended that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after, the General Counsel filed limited exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner,with the following modification:CONCLUSIONS OF LAWThe Trial Examiner's conclusions of law are herebyamended by deleting Conclusion of Law 5 and sub-stituting therefor the following:"5. By unilaterally changing the terms and condi-tions of employment of the employees represented bythe Union, and by failing and refusing on and afterDecember 20, 1969, to bargain collectively with theUnion, the Respondent has engaged in unfair laborpractices within the meaning of Section 9(a) of theAct."THE REMEDYconditions of any such agreement and from refusing,upon request,to bargain collectively with the Union.The General Counsel excepts,inter alia,to the fail-ure of the Trial Examiner to recommend(1) that theemployees be made whole for any losses incurred by theRespondent's refusal to honor and enforce its collec-tive-bargaining agreement as well as Respondent's uni-lateral changes in terms of employment following expi-ration of that agreement,including but not limited todiscontinuance of its contributions to a Severance &Retirement Pay Plan,and (2)that the Respondent berequired to reimburse the Union for dues it failed towithhold and pay over to the Union,as required by thecollective-bargaining agreement,on and after Decem-ber 20, 1969.As to (1)we shall provide, in accordance with ourusual policy,that employees be made whole for mone-tary losses resulting from Respondent'sunilateralchanges in terms and conditions of employment, withinterest at the rate of 6 percent per annum as providedinIsis Plumbing& Heating Co.,138 NLRB 716.As to (2) in accordance with established policy,' weshall provide that the Union be reimbursed for all duesnot checked off if not otherwise collectedby the Union,in accordance with requirements of the collective-bar-gaining agreement,with interest at the rate of 6 percentper annum, limited,however, to the period fromDecember20, 1969, to February 28, 1970,the termina-tion date of that agreement.SeeBethelehemSteel Com-pany,136 NLRB1500, 1501,affd. 320 F.2d 615, 619(C.A. 3).Contraryto the request of the General Counsel, weshall not require applicationof theWoolworthformulato computationof backpayas such is inapposite to thefacts of the case.SeeOgle Protection Service,Inc.,183NLRB No. 68.The GeneralCounsel also excepts to the failure ofthe Trial Examiner to order the Respondent, if re-quested by the Union,to rescind any changes in termsand conditions of employment which Respondent uni-laterally effected.As such a provision is necessary toinsure that Respondent gleans no benefit from reduc-tion in employment terms to the prejudice of bargain-ing unit employees,itwill effectuate the purposes of theAct so to provide,and the Trial Examiner's recom-mended Order shall be revised accordingly.The Trial Examiner, in his recommended remedy,ordered the Respondent to give effect to the terms ofRespondent's collective-bargaining agreement with theUnion for the period of its duration or the duration ofany new or modified form thereof agreed on by theparties; upon request, to bargain with the Union; and,if an understanding was reached, to embody it in asigned agreement. He also ordered the Respondent toORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, ParamountPlastic Fabricators, Inc., Downey, California, its offic-cease anddesist fromunilaterally changing terms andCreutzPlanting Corporation,172 NLRB No. 1190 NLRB No. 29 PARAMOUNT PLASTIC FABRICATORS, INC.171ers, agents, successors, and assigns, shall take the fol-lowing action:1.Cease and desist from:(a) Unilaterally changing the terms and conditions ofemployment of employees represented by Sheet MetalWorkers'InternationalAssocation, Local 170.(b)Refusing to bargain collectively with the aboveUnion as the exclusive representative of all the em-ployees in the appropriate unit with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights to self-organization, to form, to join, or toassist the above-mentioned Union or any other labororganization, to bargain collectively through represent-atives of their own choosing, or to engage in otherconcerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Give effect to the terms of the Respondent's col-lective-bargainingagreementwith the above-men-tioned Union for the period of its duration and theduration of any new or modified form thereof agreed onby the parties.(b)Upon request, bargain collectively with theabove-mentioned Union as the exclusive representativeof all employees in the appropriate unit. If an under-standing is reached, embody such understanding in asigned agreement.(c)Upon request, rescind any unilateral changes inthe terms and conditions of employment effectuated bythe Respondent on or after December 20, 1969.(d)Make whole all of the employees in the bargain-ing unit for losses incurred as a result of Respondent'sunilateral changes in terms and conditions of employ-ment, in themanner setforth under "The Remedy."(e)Reimburse the Union for dues which the Re-spondent failed to deduct from earnings of employeesif not otherwise collected by the Union, as required bythe collective-bargaining agreement in the manner andfor the period set forth under "The Remedy."(f) Post at its plant in Downey, California, copies ofthe attached notice marked "Appendix."2 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 21, after being duly signed by the Re-'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONSBOARD"shall be changedto read "POSTEDPURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONSBOARD."spondent's representative, shall be posted by the Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT make unilateral changes in theterms and conditions of employment establishedin the appropriate unit.WE WILL NOT, in any like or related manner,interfere with, restrain, or coerce employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist SheetMetal Workers' International Association Local170, or any other labor organization, to bargaincollectively through representatives of their ownchoosing or to engage in other concerted activitiesfor the purposes of collectivebargainingor othermutual aid or protection or to refrain from any orall such activities except to the extent that suchrights may be affected by an agreement requiringmembership in a labor organization as a conditionof employment as authorized in Section 8(a)(3) ofthe Act.WE WILL give effect to the provisions of ourcollective-bargaining agreement with the above-mentionedUnion from December 20, 1969, untilthe termination of said agreement; WE WILL alsogive effect to any new or modified agreementwhich we and the Union agree to.WE WILL, upon request, bargain collectivelywith the above-mentioned Union as the exclusiverepresentative of all our employees in the follow-ing appropriate unit:All utility developers, plastic and metal weld-ers and assemblers, mould builders, handlaminators, tank liners, chopper operators,moulders and rollers, gel-coaters, grinders,janitors, helpers, and shipping and receivingemployees employed at our plant located inDowney, California. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, upon request, rescind any unilateralchanges made in terms and conditions of employ-ment.WE WILL make whole employees for any lossessuffered as a result of the above-mentioned unilat-eral changes after December 20, 1969, with inter-est at the rate of 6 percent per annum, includingdues which we unlawfully failed to withhold andpay to the Union.WE WILL reimburse the Union for dues whichwe have failed to deduct from earnings of em-ployees if not otherwise collected by the Union, forthe period required by the collective-bargainingagreement.PARAMOUNT PLASTICFABRICATORS,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 600, Eastern Columbia Building, 849South Broadway, Los Angeles, California, 90014, Tele-phone 213-688-5254.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: This matterarises onMotion for Summary Judgment for want of ananswer to the complaint. The history of the case is as follows:1.The charge was filed by the above-named Union (hereincalled the Union)on June 18, 1970, and a copy thereof wasserved on Respondent on June 19, 1970, by registered mail.2.On August 14, 1970, the ActingRegionalDirector forRegion 21 of the Board approved a settlement agreementherein under which the Respondent agreed to refrain from arefusal to bargain collectively with the, Union and to performcertain affirmative acts.3.Thereafter, on October 13, 1970, the said Regional Di-rector vacated and set aside the said settlement agreement forfailure of Respondent to abide thereby.4.On October 21, 1970, the said Regional Director issueda complaint and notice of hearing with Form NLRB 466attached and served them on the Respondent, the Respond-ent's representative, and the Union by postpaid registeredmail.5.Respondent did not, within 10 days of service of thecomplaint, file an answer thereto as required by Section102.20 of the Board's Rules and Regulations, and did notrequest any extension of time for filing of such answer underSection 102.22 of the Board'sRules and Regulations.6.On November 24, 1970, the General Counsel filed aMotion for Summary Judgment with the Regional Directorand, on the same day, the Regional Director referred saidmotion to the Associate Chief Trial Examiner in San Fran-cisco for ruling.7.SaidMotion for Summary Judgment having been as-signed to the undersigned for ruling, the undersigned servedon Respondent an order to show cause why the aforesaidmotion should not be granted, giving the Respondent untilDecember 10, 1970, to show cause.8.Respondent did not show cause by December 10, 1970,and on December 11, 1970, the undersigned granted the Gen-eral Counsel's Motion for Summary Judgment, notifying theparties that a formal decision would follow. This is the formaldecision.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a corporation with a place of business andplant in Downey, California, is engaged in the business ofmanufacturing fiberglas' reinforced polyester ducts, hoods,and scrubbers. During the 12-month period prior to the issu-ance of the complaint, Respondent sold and shipped goodsand products valued in excess of $50,000 directly to custom-ers located outside the State of California.I find that the Board has legal jurisdiction and that it willeffectuate the policies of the Act to assert jurisdiction in thiscase.II.THE LABOR ORGANIZATIONSheet Metal Workers'InternationalAssociation Local 170,herein called the Union,is a labor organizationwhich, sinceFebruary 28, 1969, has represented the Respondent's em-ployees in an appropriate unit for the purposes of collectivebargaining.III.THE UNFAIR LABOR PRACTICESThe Refusal to Bargain1.The appropriate unit and the Union's majorityAll utility developers, plastic and metal welders and assem-blers,mould builders, hand laminators, tank liners, chopperoperators,moulders and rollers, gel-coaters, grinders, jani-tors, helpers, and shipping and receiving employees employedRespondent at its facility located in Downey, California, con-stitute an appropriate unit for the purpose of collective bar-gaining within the meaning of Section9(b) of the Act.SinceFebruary 28, 1969, the Union has, by virtue of Re-spondent's recognition and collective-bargaining agreement,been the exclusive representative for the purpose of collectivebargaining of the employees of the unit described above, andhas been, and is now, the exclusive representative of all theemployees in said unit for the purpose of collective bargainingwith Respondent with respect to wages, hours of employ-ment, and other terms and conditions of employment withinthe meaning of Section 9(a) of the Act.2.The request and refusal to bargainA collective-bargaining agreement between the Union andthe Respondent, effective March 1, 1969, by its terms, was ineffect through February 28, 1970, with provision for auto-matic yearly extension.' On November 24, 1969, the UnionSo spelled in the complaint.The complaint does not expressly so state, but I infer that the automaticextension operates in the absence of notice of intent to reopen,since other-(Cont.) PARAMOUNT PLASTIC FABRICATORS, INC.173served upon Respondent, by certified mail, a letter advisingRespondent that it desired to modify or amend the agreementdescribed above. On December 20, 1969, and at all timesthereafter, the Union has requested and continues to requestthat Respondent bargain collectively with it as the exclusivecollective-bargaining representative of all the employees inthe appropriate unit described above with respect to rates ofpay, wages, hours of employment, and other terms and condi-tions of employment. On and at all times after December 20,1969,Respondent has refused, and continues to refuse, tobargain collectively in good faith with the Union with respectto rates of pay, wages, hours of employment, and other termsand conditions of employment of the employees in the forego-ing unit. But, without prior notification to the Union, Re-spondent did change the terms and conditions of employmentof said employees by engaging in conduct which includes, butis not limited to, discontinuance of contributions to the Sever-ance & Retirement Pay Plan established by the collective-bargaining agreement, and refusal to deduct dues from theearnings of said employees and remit these dues to the Unionas required by said agreement.I find that by failing to abide by, and give effect to, theterms of said contract on December 20, 1969, and thereafterto the concluding date of said agreement, and by refusing, onand after December 20, 1969, to bargain collectively with theUnion concerning the terms of a new or modified agreement,Respondent refused to bargain collectively with the Union,and has thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section7 of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce and ina business affecting commerce within the meaning of Section2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaningof Section 2(5) of the Act.3.All utility developers, plastic and metal welders andassemblers,mould builders, hand laminators, tank liners,chopper operators, moulders and rollers, gel-coaters, grind-ers, janitors, helpers, and shipping and receiving employeesemployed by Respondent at its facility located in Downey,California, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4. Since February 28, 1969, the Union has been, and stillis, the exclusive representative of all Respondent's employeesin the appropriate unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment,and other conditions of employment within the meaning ofSection 9(a) of the Act.5.By unilaterally changing the terms and conditions of theRespondent's collective-bargaining agreement with the Un-ion, and by failing and refusing on and after December 20,1969, to bargain collectively with the Union, the Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order' omitted from publication.]wise it would be expected that the term of the agreement would have beenfixed at two or three years instead of from year to year.'In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.